Opinion issued January 31, 2013




                                            In The
                                   Court of Appeals
                                           For The
                               First District of Texas

                                   NO. 01-12-01151-CR
                                         ____________

                           IN RE JAIME LUEVANO, Relator


                Original Proceeding on Petition for Writ of Mandamus

                               MEMORANDUM OPINION

         Pro se relator Jaime Luevano has filed a petition for writ of mandamus

seeking the appointment of counsel to file an application for writ of habeas corpus

on his behalf.1 See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2011). In

his petition, Luevano indicates that the Court of Criminal Appeals refused his

petition for discretionary review related to the conviction that he now seeks to

collaterally attack by seeking habeas corpus relief.
1
         Relator names as respondent the “Staff Attorney Office for State Council for
         Offenders and the State Courts of Huntsville, Tex. etc.”
      A post-conviction habeas corpus applicant is not constitutionally entitled to

the appointment of counsel. Ex parte Graves, 70 S.W.3d 103, 111 (Tex. Crim.

App. 2002).     Furthermore, “[t]his Court has no authority to issue writs of

mandamus in criminal law matters related to proceedings under article 11.07,” such

as requests for appointment of counsel for prosecuting a writ of habeas corpus

following a final felony conviction. Ex parte Taylor, Nos. 03-11-00423-CR, 03-11-

00551-CV, 2012 WL 3553619, *2 n.1 (Tex. App.—Austin Jan. 27, 2012, orig.

proceeding) (court was without jurisdiction to issue writ of mandamus regarding

relator’s request for appointment of an attorney to prosecute post-conviction writ of

habeas corpus); see In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding). Only the Texas Court of Criminal Appeals has

jurisdiction over matters related to post-conviction relief from a final felony

conviction. TEX. CODE. CRIM. PROC. ANN. art. 11.07; Keene v. Court of Appeals for

Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see McAfee, 53 S.W.3d at

717. Thus, this Court lacks authority to grant the relief that Luevano seeks. See

Keene, 910 S.W.2d at 483; Taylor, 2012 WL 3553619, at *2 n.1; McAfee, 53
S.W.3d at 717–18.

      We dismiss the petition for writ of mandamus for lack of jurisdiction.


                                         2
                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3